Title: Memorandum Books, 1788
From: Jefferson, Thomas
To: 


          1788.
          
            
              Jan.
              1.
              
              Paid assistants on breakg. axle tree on road to Versailles 3₶.
            
            
              
                wagesetrennes ₶    ₶    ₶   Paid  Petit 72 +24 =96   Espagnol 60 +12 =72   l’Ardennois 60 +12 =72   Boileau 50 +12 =62   Nomeni 50 +12 =62   James 24 +12 =36   Sally 24 +12 =36   Garçon de cuisine 15 +12 =27   Mr. Short’s servant +12 =12   Mr. Trumbul’s servts.  +  12 =12   355 +132 487  
            
            
              
              2.
              
              Pd. Court fees, to servts. of Introductors & secretary 72₶.
            
            
              
              3.
              
              Petit’s accts. from Nov. 25. to Dec. 29.
            
          
          
          
          
            
              
              Nov. 25.—Dec. 1.
              Dec. 2—8.
              Dec. 9—15
              Dec. 16—22
              Dec. 23.—29
              
            
            
              Cuisine
              34)
               382–10
               
              16)
               208– 3
              19)
               157– 4
              21)
               183– 7
              39)
               310– 9
              1241–13
            
            
              Office
              
              56– 5
              
              
              33– 6
              
              43– 0
              
              28– 8
              
              90–18
              251–17
            
            
              Pet. dep.
              
              32–10
              
              
              70– 5
              
              22– 3
              
              25–11
              
              51– 3
              201–12
            
            
              washing
              
              54– 5
              
              
              
              
              
              
              
              
              
              54– 5
            
            
              wood.
              
              55– 8
              
              
              131–12
              
              
              
              58– 8
              
              
              245– 8
            
            
              my daurs.
              
              98–10
              
              
              17–18
              
              9–10
              
              9–12
              
              31– 8
              166–18
            
            
              servants
              
              
              
              
              3– 6
              
              2– 2
              
              
              
              14–10
              19–18
            
            
              books.
              
              
              
              
              
              
              
              
              
              
              8   
              8–  
            
            
              genl. postage 
              
              
              
              
              12– 9
              
              14– 0
              
              57– 1
              
              13–17
              97– 7
            
            
              
              
              679– 8
              
              
              476–19
              
              247–19
              
              362– 7
              
              520– 5
              2286–18
            
            
              Paris postage
              
              
              
              
              9– 0
              
              9– 5
              
              11– 4
              
              9– 0
              38– 9
            
          
          
            
              
                Pd. Petit in full  1942₶–18  = 2286₶–18 – 344₶ before pd. on acct.   Pd. him also 163–19  forage of last month.   2106–17 
            
            
              
              3.
              
              Pd. mending thermometer 18₶.
            
            
              
              6.
              
              Pd. do. 6₶.—gave etrennes to Cabaret’s garçon 12₶.
            
            
              
              7.
              
              Pd. portage from Marseilles, viz. of rice &c. 84₶.
            
            
              
              9.
              
              Pd. the hermits of Mont Calvaire for 12 pr. silk stockings for Mr. Adams 168₶. wt. 2 oz.–6dwt. the pr. = 14₶.
            
            
              
              10.
              
                 ₶   Pd.  5. voies hetre 156–10–9   3. voies bois flottée   77– 1–3   233–12–  
            
            
              Jan.
              10.
              
              Pd. Cerisier subscription for Analyse des papiers Anglois 48₶.
            
            
              
              Pd. for books 9₶—gave in charity 6₶.
            
            
              
              14.
              
              Gave Patsy 3₶.
            
            
              
              15.
              
              Gave court fees at Versailles 240₶.
            
            
              
              17.
              
              Pd. for books 8₶.—gave Ct. Langeac order for quarter’s rent 1875.
            
            
            
              
              19.
              
              Pd. for books 25₶–12.
            
            
              
              21.
              
              Gave Patsy 3₶.
            
            
              
              22.
              
              Pd. postage 100₶–19.
            
            
              
              23.
              
              Pd. Ct. Sarsfeild for Mr. Adams for books 79₶.
            
            
              
              24.
              
              Accepted Mrs. Barclay’s bill on me for 1200₶ in favr. of Le fevre, dated Jan. 21. 1788. and desired Mr. Grand to pay it. Charge this to Mr. Barclay’s private account.
            
            
              
              26.
              
              Gave in charity 6₶.
            
            
              
              27.
              
              Gave Patsy 3₶. pd. for music 13₶–16.
            
            
              
              30.
              
              Accepted E. MacCarthy’s bill of excha. for 731₶–3 his share of the prize money of the Bonhomme Richard. Paiable at 30. days sight.
            
            
              
              Analysis of Petit’s accts.
            
          
          
          
            
              
              Dec. 30.Jan. 5.
              Jan. 6—12
              Jan. 13—19
              Jan. 20.—26
              
            
            
              persons.
              18.
              26.
              25.
              30.
              99
            
            
              
               ₶
               ₶
               ₶
               ₶
              
            
            
              cuisine
              272– 8–6
              217–11–
              181– 4–
              208– 4
               879– 7–6
            
            
              Office
               36– 6–
               44– 2
               55– 5–
               55–10
               191– 3
            
            
              pet. dep.
               64–16–
               85–18
               58–17–
               37–10
               247– 1
            
            
              washing
              
              
               45– 9–
              
               45– 9
            
            
              wood.
              
              
              
               30–10–
               30–10
            
            
              my daurs.
               24–13–
               33– 1–
               5– 6–
               20–18
               83–18
            
            
              servts.
              
              
               41–10–
              
               41–10–
            
            
              genl. postage
               83–12
               17–18
               16– 2–
               16–15
               134– 7
            
            
              
              481–15–6
              398–10
              403–13
              369– 7
              1653– 5–6
            
            
              Paris postage
               9–
               7–
               9–10
               11–10
               37
            
            
                 Due to Petit as above
              1653– 5–6
            
            
                 Do. for pd. for Mrs. Adams 10. aunes dble. florence
               47–10
            
            
                 Do. for Patsy a mantle 84₶. & hat 38₶.
               122– 0
            
            
                 Do. for a whip.
               10
            
            
              
              1832–15–6
            
          
          
            
              Feb.
              1.
              
              Drew on Willincks & Van Staphorsts for ƒ3201–1 = 7000₶ in favr. of Mr. Grand.
            
            
            
              
                 ₶   Mr. Grand has pd. for me  to Ct. Langeac. ante Jan. 17. 1875  to Mrs. Barclay’s ord. ante Jan. 24. 1200I receive of him now in cash39257000 
            
            
              
                Paid Mr. Short 509   Credited Colo. Smith for Mr. Short  91   600  
            
            
              
              Pd. du Tertre, banker, on W. Macarty’s draught for china 229₶–12.
            
            
              
              Pd. at Panthemont 600₶.
            
            
              
               Pd. forage of the last month 160₶.₶  Pd. servants, viz.  Petit 72  Espagnol 60  l’Ardennois 60Boileau50Nomeni50James24garçon de cuisine  15331. 
            
            
              
              Pd. Petit in part 1040₶–18. so there is still due to him 791₶–17–6.
            
            
              Feb.
              2.
              
              Pd. at Concert spirituel 6₶.
            
            
              
              3.
              
              Recd. of the Marquis de la fayette in full 1195₶–9.
            
            
              
              4.
              
              Patsy 3₶.
            
            
              
              7.
              
              Pd. Noseda for a pedometer 96₶.
            
            
              
              9.
              
              Pd. for 4. voies of wood 200₶–16.
            
            
              
              Pd. Petit in part of balance 400₶.
            
            
              
              Pd. seeing houses 21₶.
            
            
              
              11.
              
              Gave Patsy 3₶.
            
            
              
              13.
              
                Pd. portage of  248 bottles  of wine of  Meursault.   123 do. of Volnaye.   371 
            
            
            
              
                 ₶    viz.  portage  99   droits d’entrée    75–3   174–3  
            
            
              
              Pd. portage of vine cuttings 6₶.
            
            
              
              15.
              
              Pd. Angenend (taylor) in full 400₶.
            
            
              
              16.
              
              Discharged l’Ardennois & pd. him 94₶.
            
            
              
              Took Patier (coachman) into service.
            
            
              
              Note the articles of Cuisine & Office are
            
            
              
              
                
                  
                    
                    
                    
                     ₶
                    ₶
                    
                  
                  
                     
                    from 
                    Feb. 28. to June 17. 1787 (109 days)
                    912–10 = 
                     8– 6
                     pr. day
                  
                  
                    
                    
                    June 17. to Jan. 26. 1788 (224 days) 
                    9190–13 = 
                    41–
                     pr. day.
                  
                  
                    
                    
                    difference between my absence & presence
                    32–14
                     pr. day
                  
                
              
            
            
              
                 washing from June 17. 1787. to Jan. 26. 1788.   2₶. a day   petites depences for same time 4₶–12 a day    extra articles for my daurs. 4 – 7 a day  
            
            
              
              17.
              
              Pd. Frouillé’s bookbinder 53₶.
            
            
              
              18.
              
              Gave Patsy 3₶.
            
            
              
              21.
              
              Pd. Petit in full 391₶–17–6.
            
            
              
              Pd. for 2. servants hats 100₶–15.
            
            
              
              25.
              
              Gave Patsy 3₶.
            
            
              
              26.
              
              Gave in charity 3₶.
            
            
              
              Pd. subscription of Petites affiches 33₶.
            
            
              
              28.
              
              Recd. rectified acct. from Colo. Smith. I owe him balance of 30/7 sterl.
            
            
              
              29.
              
              Pd. for ivory book 21₶.
            
            
              
              Pd. Dr. Gemm 48₶.
            
            
              
              Analysis of Petit’s accounts.
            
          
          
          
          
            
              Date
              Jan.27.Feb.2.
              Feb.3.—9
              Feb.10.—16
              Feb.17.—23
               Total.
            
            
              Persons
              27.
              32.
              31.
              20. 
              110.
            
            
              
               ₶  s d
               ₶
               ₶
               ₶
              
            
            
              Cuisine
              356–15–6
              225– 0–
              231–18
              160– 3
               973–16–6
            
            
              Office
               34– 3–
               67– 9
               65–13
               44–13
               211–18–
            
            
              Pet. dep.
               51– 0
               92–15
               96–13
               79– 9
               319–17
            
            
              washing
              
              
              
               20–17
                20–17
            
            
              daurs.
              
               5–13
               12– 1
               6–12
                24– 6
            
            
              servts.
               25– 4
               0–12
               26–
               27–
                78–16
            
            
              genl. postge.
               8– 6
               80–18
               12–15
               12–19
               114–18
            
            
              books
              
              
               8–
              
                8–
            
            
              
              475– 8–6
              472– 7
              453– 0
              351–13
               1752– 8–6
            
            
              Paris postge.
               8–
               9–
               7–
               10–10
               34–10
            
          
          
            
              
              Calculn. on a quarter of a year’s (91. days) breakfast @ 16. persons pr. week = 208 breakfasts.
            
            
              
              
                
                  
                    
                    
                     ₶
                     
                    s 
                    
                       
                  
                  
                     
                    bread @ 2s. pr. head
                     20–16
                    
                    2
                     pr. head
                  
                  
                    
                    cream @ 10₶ pr. month
                     30
                    
                    3
                    
                    
                  
                  
                    
                    tea. 4.℔ @ 10₶. pr. ℔
                     40
                    
                    4
                    
                    
                  
                  
                    
                    butter @ 20₶. pr. month.
                     60
                    
                    6
                    
                    
                  
                  
                    
                    sugar. ½ ℔ pr. head & 25s. pr. ℔ 
                    130
                    
                    12
                    ½
                    
                  
                  
                    
                    
                    280–16
                    
                    27
                    ½
                    
                  
                
              
            
            
              
              Calculn. on same time for fuel for kitchen, 264 persons having dined.
            
            
              
              
                
                  
                     
                    
                     ₶
                    
                    
                    
                  
                  
                    
                    charcoal & fagots
                    143–17
                    
                    
                    
                  
                  
                    
                    wood @ 2. voies pr. month & 24₶. the voie 
                    140–16
                    
                    ₶  s
                    
                  
                  
                    
                    
                    284–13
                    . = 
                    1–1½
                     pr. head
                  
                  
                    
                    bread is
                    
                    
                    2½
                    
                  
                  
                    
                    
                    
                    
                    1–4 
                    
                  
                
            
            
              March
              1.
              
              Drew on Willincks & Van Staphorsts in favor of Messrs. Grand & co. for 3201 florins–1 sol banco, & received 7000₶ on acct. of United states.
            
            
              
                Pd. Petit his account ante    1752– 8–6   Pd. do. for servants viz.  Petit 72  Espagnol     60  Patier 60  Boileau 50  Nomeni 50  Scullion 15  307– 0–0   Pd. do.for Panthemont, my daughters  900– 0–0 for Chanterot for 2 watches for Mr. Madison 900– 0–0for Genen, taylor, his bill of last year 806–11–for Sr. John Lambert for Cathalan, fruits, oil &c.  272– 54938– 4–6 
            
            
              
              Gave James 24₶.
            
            
              
              Pd. Mr. Short 600₶.
            
            
              
              Pd. tuning harpsichord 3₶.
            
            
              
              2.
              
              Recd. of Mrs. Adams by Mr. Parker £7–5–6 sterl. in full except 8. Louis which I am to pay M. de la Blancherie for Mr. Adams.
            
            
              
              Gave Patsy 3f.
            
            
              Mar.
              3.
              
              Gave Patsy 60₶.
            
            
              
              Left with Mr. Short 375₶. to pay Parent’s bill for wine.
            
            
              
              Left with do. 731₶–3 to pay E. Macarthy’s bill. Note he was one of J. P. Jones’s officers, & this is his portion of prize money, which he as a French subject has a right to receive in France by the arrangement taken with the M. de Castries. Charge it to the U. S.
            
            
              
              4.
              
              Gave James 24₶.
            
            
              
              Cash on hand 798₶.
            
            
              
              Set out for Amsterdam.
            
            
            
              
              Pd. posthorses & postillion at Bourget 17–3 Louvres 9–6 Chapelle 9–6 Senlis 6–4 Pont St. Maxence 9–6. repairs 2–8 Boislehus 12–8. Gournay 6–4 Cuvilley 6–4 Couchy 6–4 Roye 9–6 Fonches 6–4 Peronne 9–6 lodgg. &c. (Grand cerf) 10–8.
            
            
              
              5.
              
              Fins 12–8 Bonavy 13₶. Cambray 9–6 breakfast 1–16 Bouchain 12–8 Valenciennes 12–8. passport 3₶. Quievrain 13–12 Quaregnon 15–12 Mons 10–4 Casteau 9–12 Braine le Comte 16₶. small exp. this day 5–10.
            
            
              
              6.
              
              Braine le comte. lodging &c. 11–8 Hal. 21₶. Bruxelles 15–7 breakft. 4–12 Malines 26–14.
            
            
              
              Antwerp. 20₶. Amount so far 353₶–14.
            
            
              
                       Money of Holland.
            
            
              
                Antwerp.  dinner 5ƒ18. 6 horses & cabriolet to Moerdyk 58ƒ17.   charities & small exp. to-day 1ƒ8.  
            
            
              
              7.
              
              Agtenbroek 5ƒ10 lodging &c. 3ƒ9 Kruystraet 5ƒ10 breakft. 12s.
            
            
              
              8.
              
                Moerdyk.  4ƒ4.   lodging &c. 4ƒ.  
            
            
              
              9.
              
                Rotterdam.  passage 30ƒ small exp. 1ƒ5.   lodging 8ƒ15.  
            
            
              
              10.
              
                Hague.  horses 33ƒ.   lodging &c. 9ƒ10.  
            
            
              
                 Amsterdam.  coachmen 2ƒ2. amount so far ƒ174 = 398₶.   cash on hand 54ƒ moiety horse hire due Mr. Adams 34ƒ.  
            
            
              
              Expences from Paris to Amsterdam 752₶–3.
            
            
              
              12.
              
              Pd. for books 3ƒ6 cockade 1ƒ10 servant 1ƒ.
            
            
            
              
              13.
              
              Vales 1ƒ.
            
            
              
              17.
              
              Espagnol his subsistence 2ƒ14 charity 3ƒ concert 2ƒ.
            
            
              
              18.
              
              Vales 2ƒ recd. of Van Staphorst ƒ366–7–8. currt.
            
            
              
              19.
              
              Pd. repairs of carrge. 27ƒ music 3ƒ.
            
            
              
              20.
              
              Exp. to & at Harlaem 2ƒ12 netting of chariot &c. 3ƒ6.
            
            
              
              21.
              
              Charities & small exp. 3ƒ13 dinner & seeing things 4ƒ.
            
            
              
              Recd. of Van Staphorst 400ƒ courant.
            
            
              
              Pd. Mr. Adams’s expences here 83ƒ18 his coach hire to Hague 33ƒ.
            
            
              
              22.
              
              Dinner &c. at Saerdam 14ƒ.
            
            
              
              23.
              
              Espagnol month’s wages 30ƒ washing 1ƒ12.
            
            
              
              Charities & small exp. 4ƒ.
            
            
              
              24.
              
              Do. 3ƒ.
            
            
              Mar.
              25.
              
              Pd. for china cups & saucers 24ƒ.
            
            
              
              Recd. of W. Willinck 60. Ducats = 324ƒ.
            
            
              
              Pd. purses &c. 2ƒ18 transportn. of carriage to Utrecht 7ƒ17.
            
            
              
              26.
              
              Pd. washing 1ƒ—4. waffle irons 13ƒ 1. ℔ sealing wax 5ƒ maps 5ƒ6.
            
            
              
              27.
              
              Drinkel 1ƒ ½ ℔ hyson tea 2ƒ13.
            
            
              
              28.
              
              Books 5ƒ10 tooth picks 6s. letter press 18ƒ.
            
            
              
              Balance coach hire for Mr. Adams & myself 25ƒ drinkel 4ƒ.
            
            
              
              Recd. from Van Staphorst bill of exchange on Herreis of London for £30. sterl. = ƒ348–10 Agio 3¼ which I endorsed to J. Trumbul & inclosed. One half was for Stockdale.
            
            
              
              Pd. for cabin of boat to Utrecht 2ƒ12.
            
            
              
              29.
              
              Pd. for straps to netting 1ƒ packing box 3ƒ barber 6ƒ paper 6s.
            
            
              
              Recd. of Van Staphorst 200ƒ.
            
            
            
              
              Recd. of him also bill of excha. on Vanden Iver at Paris for 2400₶ excha. 54. grots to the ecu & the Agio 3¼ that is to say 100ƒ banco = 103¼ƒ courant = 222.2 livres, or 1ƒ court. = 2₶–3s then 2400₶ = 1080.ƒ.b. = 1115.1ƒ court.
            
            
              
              Remitted the bill to Mr. Short to take 600₶ for himself, & pay the rest to Petit with orders to pay 600₶. at Panthemont, 60₶ to Patsy, the servts. wages, & the balance for hhd. exp.
            
            
              
                Pd.  entt. at the Waping Van Amsterdam 187ƒ.   do. for servt. 11ƒ10 vales &c. 8ƒ.  
            
            
              
              My whole receipts here have been
            
            
              
                  ƒ  from  Willinck  324} 1638–17½.  from Van Staphorst  1314–17½   do.  2400₶  
            
            
              
              My disbursements at Amsterdam have been 484₶–13 chargeable to U.S. and 424ƒ6 and 2400₶ on my own acct.
            
            
              
              Cash on hand 750ƒ.
            
            
              
              30.
              
              Pd. passage to Utrecht 2ƒ14 breakft. & small exp. 1ƒ10.
            
            
              
              31.
              
                Utrecht.  (at Aublette’s) pd. dinner lodgg. &c. 7ƒ18 servts. 2ƒ   pd. valet de place from Amstdam. 36ƒ—remisage 1ƒ10.  
            
            
              Apr.
              1.
              
                Nimeguen.  horses from Utrecht 35ƒ ferrge., turnpikes, 5ƒ18   seeing 1ƒ6 dinner lodging &c. 6ƒ. 
            
            
              
              Cleves. horses from Nimeguen 12ƒ5—to Santen 9ƒ6—breakft. 16s.
            
            
              
              Santen. postilln. from Cleves 1ƒ16 horses to Hoogstraat 9ƒ6.
            
            
              
              2.
              
                Hoogstraat.  postillion from Santen & tolls 1ƒ18.   dinner lodging &c. 3ƒ6 horses to Duysberg 3ƒ18 ferrge. Rhine 1ƒ7.  
            
            
            
              
                 Duysberg.  postn. from Hoogstraat 12s. Espagnol’s disbursements 17ƒ8.   breakft. & horses to Dusseldorf 11ƒ11 barrier 1ƒ11.  
            
            
              
              Dusseldorf. postilln. from Duysberg 1ƒ5 seeing gallery 2ƒ1.
            
            
              
              Note in the palatinate one stiver of Holld. = 2 stivers of this country & the petit ecu of France is 57½ sous, but I keep my acct. in Dutch florins & stivers.
            
            
              
              3.
              
              Seeing gallery 1ƒ9 dinner lodgg. &c. at Zimmerman’s 8ƒ17 servts. 12s.
            
            
              
              Horses to Langveld 4ƒ4.
            
            
              
              Langveld. postn. & barriers 1ƒ9 horses to Cologne & barriers 6ƒ ferrge. 15s.
            
            
              
              4.
              
                Cologne.  postn. 1ƒ5 barber 6s.   dinner, lodgg. &c. at Holy ghost. Ingels 7ƒ2 servts. 18s. horses to Bonne 6ƒ5.  
            
            
              
              Bonne. postn. & barriers 1ƒ15 breakft. 1ƒ horses & barriers to Remagen 6ƒ.
            
            
              
              Remagen. postn. 1ƒ5 horses & turnpikes to Andernach 7ƒ2.
            
            
              
              Andernach. postn. 1ƒ horses to Coblentz 4ƒ.
            
            
              
              Coblentz. postn. & turnpikes 2ƒ16.
            
            
              Apr.
              5.
              
              Coblentz. entt. at the Wild man 6ƒ4 small exp. 4ƒ12 ferrge. 17s.
            
            
              
              6.
              
                Nassau  postn. & turnpikes 2ƒ1.   supper lodgg. &c. 2ƒ ferrge. over Lahn 16s.  
            
            
              
              Nasteden. horses & postn. 5ƒ5 breakft. 1ƒ.
            
            
              
              Schwalbach. horses & postn. 5ƒ12 Wisbaden. do. & turnpikes 6ƒ17.
            
            
            
              
              Hadersheim. do. from Wisbaden 9ƒ3 horses to Frankft. on the Maine 4ƒ.
            
            
              
              7.
              
                Frankfort.  postn. & turnpikes from Hadersheim 3ƒ17.   barber 8s. reprs. of carrge. 4ƒ comedy 1ƒ.  
            
            
              
              8.
              
              Barber 8s. 2 pr. straps 4ƒ—surtout coat 23ƒ comedy 1ƒ.
            
            
              
              9.
              
              Books 2ƒ quills 2ƒ5 small exp. 2ƒ15 makg. surtout coat 5ƒ10 reprs. carrge. 17ƒ17.
            
            
              
              10.
              
              Barber 8s. entt. & vales (Rothen house) 38ƒ10 horses to Hadersheim 5ƒ4.
            
            
              
              Hadersheim. postn. 1ƒ horses to Mayence 5ƒ. Hocheim 100 vines 2ƒ15.
            
            
              
              Mayence. postilln. 1ƒ4 turnpikes &c. 3ƒ.
            
            
              
              11.
              
              Rudesheim. passage down the river 4ƒ 50 vines 2ƒ15.
            
            
              
              12.
              
                Mayence.  horses from Rudesheim 8ƒ postn. turnpikes 4ƒ10 barber 8s bottles 4s.  Espagnol disbmts. 2ƒ Arnaud, valet de place 13ƒ15.entt. (hot. de Mayence) 11ƒ10 vales 2ƒ horses to Oppenheim 4ƒ8. 
            
            
              
              Oppenheim postn. & chaussée geld 1ƒ10 horses to Worms 5ƒ.
            
            
              
              Worms. postn. & chaussée geld 2ƒ5. dinner & vales 2ƒ.
            
            
              
              13.
              
                Manheim.  horses from Worms 4ƒ postn. 1ƒ4 chaussée geld & pontage 2ƒ4.   barber 8s. seeing things 7ƒ theatre 12s. 
                
                small exp. to Heidelberg &c. 6ƒ10 do. to Kaeferthall 2ƒ2.mendg. saddle 2ƒ10 val. de place 6ƒ coachman 2ƒ.ent. (cour du Palatin) 24ƒ5 servts. 2ƒ15 book 16s. barber 8s. 
            
            
            
              
              14.
              
            
            
              
            
            
              
              15.
              
            
            
              
              Spire. horses from Manheim 4ƒ postn. & turnpikes 2ƒ ferrge. 1ƒ2.
            
            
              
              Craben. dinner 1ƒ2. horses & postn. from Spire 8ƒ5.
            
            
              
              16.
              
                Carlsruh.  horses & postn. 6ƒ5 plans 2ƒ10 seeing things 5ƒ.   entt. & servts. (au Prince hereditaire) 4ƒ.  
            
            
              
              Rastadt. horses & postn. from Carlsruh 7ƒ10 Scholhofen 5ƒ4 Bischofheim 5ƒ.
            
            
              
              Kehl do. from Bischofheim 5ƒ do. to Strasburg 2ƒ.
            
            
              
                Strasbourg.  Postn. 11s. douane 1ƒ16.   cash on hand 25. ducats @ 5ƒ5 + 4ƒ2½ = 135ƒ7½s besides 6ƒ12 of Holld. & 3. Louis in silver & copper of France which were not counted in the estimate of Mar. 29. Adding them now the whole cash on hand is 377₶–6s reckoning ducats at 11₶–6 & florins 2₶–3.  ƒ  on hand Mar. 29.750do.    Apr. 16.135– 7½real expences614–12½the details added make only   604– 9 the difference is 10– 3½which has probably been lost in the exchange of ducats or perhaps some little articles may have been omitted.Note of the 614ƒ–12½ here noted 39ƒ6 has beenfor things purchased. The balance 575ƒ–6½ is chargeable to U.S. 
            
            
              
                 ƒ ₶ ƒ ₶       103.25 : 222.2 : : 614.6 :  1322–12  deduct for 39ƒ684–10  expences remain livres 1238– 2 chargeable to U.S.  
            
            
              
                       Money of France.
            
            
              
              17.
              
              Pd. for books 7₶. Exchanged 25. Ducats with Jean de Turcheim at 11₶–8.
            
            
              
              Repd. Espagnol his disbmts. 29₶–4 repairs of carriage 3₶.
            
            
              
              18.
              
              Pd. Mr. Gerard Walter for 14. compotiers 51₶.
            
            
              
              Recd. of M. de Turcheim 900₶. & drew on Messrs. Van Staphorsts in his favor for 426ƒ courant.
            
            
              
              Pd. Koenig for books 244₶–13—pd. for books 29₶–14.
            
            
              
              Pd. entertt. (à l’Esprit) 47₶–10 servts. 4₶–2 valet de place 9₶–10. seeing things 7₶–16.
            
            
              
              Pd. for 2. medals 2₶–8 postage 1₶–2.
            
            
              
              Stuzheim. horses & postn. 9₶. Wiltenheim 6₶. Saverne 12₶. Phalsbourg 9₶.
            
            
              
              19.
              
              Phalsbourg. supper, breakft. &c. 3₶. servts. 2₶–8 Fenestrange horses & postn. 15₶.
            
            
              
              Dieuse 16₶–10 Moyenvic 9₶. dinnr. &c. 6₶. barber 8s. Champenous 12₶.
            
            
              
              20.
              
                Nancy.  horses 9₶. valet de place 2₶–8 chocolate 1₶–4.   entertt. 6₶. servts. 2₶–8 Velaine 9₶. Toul 9₶ Laye 9₶. Voie 9₶. St. Aubin 9₶.  
            
            
              
              Ligny en Barrois 6₶. Bar le Duc 12₶. St. Dizier 9₶.
            
            
            
              
              21.
              
              St. Dizier entt. 7₶–10. servts. 2₶–8 Longchamp 9₶. Vitry 12₶ La Chaussée 12₶.
            
            
              
              Chalons sur Marne 12₶. barber 1₶–4 dinner 9₶. servts. 1₶–16. Jealons 12₶. charities 1₶.
            
            
              
              22.
              
                Epernay  12₶.   barber 1₶–4. pd. Coussin for M. Dorsay for 60. bottles of Champagne of the year 1783. 210₶.—do. for entt. 30₶. servts. 3₶–12. Port à Bainson 12₶. Dormans 6₶. Parois 9₶. 
            
            
              
              23.
              
            
            
              
              Chateau Thiery 6₶. breakft. 1₶–4 la Ferme de Paris 9₶. la Ferté 10₶–10.
            
            
              
              Meaux 9₶. dinner 6₶. (at Hotel royal) Claye 12₶. Bondy 12₶.
            
            
              
                Paris  12₶–10. charities 12s.   Cash on hand 165₶–16. Espagnol’s expences 44₶. by a note he now gives in.Expences from Strasbg. Apr. 17. to be apportioned on U.S. 564₶–4. 
            
            
              
              24.
              
              Pd. tuning harpsichord 3₶.
            
            
              
              26.
              
              Recd. of J. Rutledge 600₶. lent him ante Dec. 31.
            
            
              
              28.
              
              Gave Patsy 192₶. pd. M. de la Blancherie for Mr. Adams 192₶.
            
            
              
              Pd. Cabanis, banker, for Lambert of Frontignan for 100. bottles of wine sent to the Count de Moustier 129₶.
            
            
              
              Pd. Petit on acct. 87₶.
            
            
              
              Analysis of Petit’s accounts.
            
          
          
          
            
              
              Feb. 24.
              Mar. 2.
              9—15
              16—22
              23—29
              Mar. 30
              6—12
              13—19
              20—26
              
            
            
              
              Mar. 1.
              Mar. 8.
              
              
              
              Apr. 5
              
              
              
              
            
            
              
               ₶
               ₶
              
              
              
              
              
              
              
              
            
            
              Cuisine
              291–18
               38– 0
              44–14
               51– 2
               46–13
              50–12
              22–17
               37–19
              140–10
              
            
            
              Office
               45–12
               5– 3
              10– 7
               14–13
               18–10
               3– 8
              11–10
               8–16
               16– 2
              
            
            
              Pet. depences
              156–14
               64–15
              24–16
               21– 5
               6–16
               4– 8
              18–14
               39–17
               58– 8
              
            
            
              Washing
               52– 5
              
               8–
               14– 5
               24– 5
              
              
              
              
              
            
            
              Wood
               66–10
               32– 7
              
              
               31–15
              
              
               31–15
              
              
            
            
              genl. Postage
               19– 8
               12–14
               7–12
               19– 1
               50– 7
               3– 1
               1–13
              
               11– 9
               125– 5
            
            
              
              632– 7
              152–19
              95– 9
              120– 6
              178– 6
              61– 9
              54–14
              118– 7
              226– 9
              1640– 6
            
            
              Paris Postage
               9–
               4–
               2–
               2–
               1–10
               3–
              
              
               4
               25–10
            
          
          
          
            
              
                ₶
            
            
              Amount of the Analysis
               1640– 6
            
            
              Extra articles paid by him as by weekly acct. viz.
            
            
              
              
              
              
              
               ₶
              
            
            
               
              Feb.
               28.
               
              Forage for March
              157–11
              
            
            
              
              Feb.
              28.
              
              portage Schweighauser’s papers from Nantes   
              6–13
              
            
            
              
              Mar.
              27.
              
              portage of Consular papers from Lorient
              79–10
              
            
            
              
              Apr.
              4.
              
              portage of Sauterne wine from Bordeaux
              82–15
              
            
            
              
              Apr.
              26.
              
              Damask for mending chairs
              54–10
               380–19
            
          
          
            
              Extra articles not entered in the weekly accts. viz.
              
              
              
              
            
            
              
              
               ₶
                 
              
               
              
            
            
               Servants wages for March. viz.  
              Petit
               72.
              
              
              
              
            
            
              
              Patier
               60
              
              
              
              
            
            
              
              Boileau
               50
              
              
              
              
            
            
              
              Nomeni
               50
              
              
              
              
            
            
              
              James
               24
              
              ₶ 
              
              
            
            
              
              Garçon  
               15
              
              271
              
              
            
            
              Forage for February
              
              
              
              156
              
              
            
            
              Panthemont see Mar. 29.
              
              
              
              600
              
              
            
            
              Patsy see Mar. 29.
              
              
              
              60
              
              
            
            
              Mr. Short. 430₶–0–6 my balance to him + 169₶–19–6 for U.S.
              
              600
              
              
            
            
              money to James
              
              
              45
              
              1732–
            
            
              
              
              
              
              
              3753– 5
            
            
               ₶Cr. by Van Staphorst’s bill. See Mar. 29.2400droits d’entree (see Feb. 13.) reimbursed    75–3cash paid on acct. See Mar. 28. 87–  Balance now due him
              
              2562– 3
            
            
              
              
              
              
              
              1191– 2
            
          
          
          
            
              May
              2.
              
              Recd. of Mr. Grand 5000₶. and gave him bill on Willincks and Van Staphorsts for ƒ2270–17.
            
            
              
              Pd. Mr. Grand the quarter’s rent he has pd. Langeac 1875₶.
            
            
              
                  ₶ Pd. Petit. balance ante1191– 2₶   Servants wages. viz.  Petit72   Espagnol 60Patier60Boileau50Nomeni50James24Garcon15 331 Espagnol’s expences. See Apr. 23. 44 Bohain’s account for upholstery 3601926– 2 
            
            
              
              3.
              
              Pd. Mr. Short for Salary to be charged to U. S. 600₶.
            
            
              
              Pd. for gloves 2₶–10.
            
            
              
              4.
              
              Gave Patsy 60₶.
            
            
              
              5.
              
              Pd. for forage for April 156₶.—books 7₶–10.
            
            
              
              10.
              
              Pd. for books 24₶.
            
            
              
              14.
              
              Gave Mr. Grand bill on Willincks & Van Staphorsts for ƒ36,000 banco. This is to replace monies he had advanced for U.S. from the fund of Virginia, & from his own funds, so it need not be entered in my account with the U.S. These bills were dated the 16th. inst.
            
            
              
              Gave Mr. Short a bill on Willincks & Van Staphorsts for 13.  for salary due him from U.S. which need not enter into my acct. Bill dated 16th. inst.
            
            
              
              15.
              
              Pd. Noseda for Phosphoric matches 5₶–12  case for instrumts. 5₶–4.
            
            
              
              19.
              
              Pd. for books 6₶. for teapot 3₶–10.
            
            
              
              20.
              
              For glass 1f16.
            
            
              
              21.
              
              A teapot 4f.
            
            
              
              24.
              
              Books 7₶.
            
            
              June
              1.
              
              Tuning harpsichord 3₶. pd. Petit 3₶.
            
            
            
              
              2.
              
              Gave Patsy 60₶.—recd. of Grand 4000₶. & drew on Willinks & V. Staphorsts for 1816 florins 13 sous banco.
            
          
          
            
              
              Apr.  23.
              
              
              
              
              
            
            
              
              May 3
              4—10
              11—17
              18—24
              25—31.
              Total
            
            
              Persons
              18.
              28
              35
              28
              25
              134 
            
            
              Cuisine
              176–18
              126– 2
              253– 8
              241– 6
              225–14
              1023– 8
            
            
              Office
               32–10
               36– 9
               89– 0–6
               75–15
               50– 9–6
               284– 4
            
            
              Pet. dep.
               65–14
               30–14
               30– 6
               52–12
               53–13–6
               232–19–6 
            
            
              washing
               10–16
              
              
              
               54– 2–
               64–18
            
            
              servts.
               6–
              
               27–
              
              255– 5
               288– 5
            
            
              genl. post.
               14– 7
               4–14
               1–12
               43–17
               13– 3
               77–13
            
            
              
              306– 5
              197–19
              401– 6–6
              413–10
              652– 7
              1971– 7–6 
            
            
              Paris postage
               5–
               8
               10–12–
               6
               9–10
               39
            
          
          
          
            
              Amount of the Analysis of Petit’s accts.
              
               ₶
            
            
               Apr. 23. to May 31.
              
              1971– 7–6
            
            
              Extra articles included in the accts. viz.
              
              
            
            
              
              
              
              
                
               ₶
               
              
            
            
              Apr. 
              23.—May 3. 
              Champagne wine & portage
               47–14
              
              
            
            
              
              
              James’s apprenticeship
               72–
              
              
            
            
              
              
              books
              
               8
              
              
            
            
              May
               4.—10.
              Vinegar
              
               87
              
              
            
            
              
              11—17
              furniture
              
               83– 7
              
              
            
            
              
              18—24.
              do.
              
               25– 4
              
              
            
            
              
              25—31.
              do.
              
               19–10
              
              
            
            
              
              
              clothes
              
              205– 8–6
              
              
            
            
              
              
              books   
              
              
               20–14
              
               568–17–6
            
            
              
              
              
              
              
              
              
              2540– 5
            
            
              
              
              
               ₶
              
              
              
              
            
            
              Credit. by paid yesterday
              3–0
              
              
              
              
            
            
              June 2. by paid this day 
              1537–5
              
              
              
              1540– 5
            
            
               Balance remaining due to Petit 
              
              
              
              
              1000–
            
            
               pd. Servants wages viz.
              
              
              
              
              
            
          
          
            
                
              
              ₶
              
            
            
              
              Petit
              72
              
            
            
              
              Espagnol   
              60
              
            
            
              
              Patier
              60
              
            
            
              
              Boileau
              50
              
            
            
              
              Nomeni
              50
              
            
            
              
              James
              24
              
            
            
              
              Garçon
              15
              
            
            
              
              
              331
              .
            
          
          
          
            
            
              
              Sent by Petit to Panthemont 600₶. to Molini 30₶.
            
            
              
              3.
              
              Pd. forage of last month 156₶.
            
            
              
              Pd. mending crank of harpsichord 3₶.
            
            
              
              Pd. Frouillé on account for books 1000₶.
            
            
              
              Drew on Willinks & V. Staphorsts in favr. Mr. Short ƒ272–10s = 600₶ for his salary, & so need not enter into my acct. with U.S.
            
            
              
              Pd. passing river 12s.
            
            
              
              6.
              
              Gave Patsy for clothes 215₶.
            
            
              
              7.
              
              Pd. for tools 2₶.
            
            
              
              11.
              
              Pd. Charpentier for M. de Corny 72₶.
            
            
              
              12.
              
              Pd. for books 3₶.
            
            
              
              14.
              
              Pd. Charpentier balance for De Corny’s press 44₶–8.
            
            
              
              Pd. do. for myself 21₶–12 pd. for buckles 3₶.
            
            
              
              15.
              
              Pd. Charpentier for addg. spring to press 6₶.
            
            
              
              16.
              
              Bonair comes into my service as Coachman.
            
            
              
              19.
              
              Pd. for books 8₶.
            
            
              
              Gave Walter Henry a shipwreckt sailor from N. York 24₶.
            
            
              
              Recd. of M. De Corny 116f8.
            
            
              
              25.
              
              Pd. for a hat 21₶.
            
            
              
              Charge U.S. a ream copying paper sent me by J. Trumbull 18/6 sterl.
            
            
              
              28.
              
              Pd. for books 6₶.
            
            
              
              Analysis of Petit’s accts.
            
          
          
          
            
              
              June 1.—7.
              8—14
              15—21
              22—28
               
               
              Total
            
            
              
              146₶–4 =
              145₶ =
              190 =
              132₶ =
              
              
              613₶–11 =
            
            
              
              21 × 6₶–19
              18 × 8₶–1
              23 × 8₶–5
              16 × 8₶–5
              
              
              78 × 7₶–17
            
            
              Cuisine
              114–12
              108–14
              142– 1
              107–18
              
              
              473– 5
            
            
              Office
               31–12
               36– 6
               48– 4
               24– 4
              
              
              140– 6
            
            
              Pet. dep.
               10–14
               21–17
               46– 5
               32–15
              
              
              111–11
            
            
              Washing
               17–11
              
              
              
              
              
               17–11
            
            
              Clothes.
               50– 2
              
              
              
              
              
               50– 2
            
            
              servts.
              
              
               11–14
              
              
              
               11–14
            
            
              Generl. postge.
               12– 9
               9– 6
               6–14
               18– 1
              
              
               46–10
            
            
              Total
              237– 0
              176– 3
              254–18
              182–18
              
              
              850–19
            
            
              Paris postge.
               7–10
               7–10
              
               6–0
              
              
               21– 0
            
            
              Extras
              
              books 8₶
              servts. wages 34₶
              
              
              
               42–
            
          
          
          
            
              July
              2.
              
                 ₶   Balance due to Petit ante June 2. 1000.   Amount for June 1—28. as above     850–19    Extras do.    42  892–19   1892–19  
            
            
              
              Received of Mr. Grand 5000₶. for my draught on Willincks & Van Staphorsts for ƒ2291–13–8.
            
            
              
              Drew also on Willincks & Van Staphorsts for ƒ275 = 600₶. paiable to Mr. Grand for Mr. Short for his salary; therefore it need not enter into my acct. with U.S.
            
            
              
              Pd. Mr. Grand for John Paradise 2400₶.
            
            
              
                ₶   Pd. Petit  for servts. vz.  Petit 72  Espagnol  60  Bonaire 30  Boileau 50  Nomeni 50  James 24 ₶  s   Garçon  15   301–0  forMenuisier 225–19–6Serrurier 141–15Patsy for clothes 66–forhimself in part of balance due him1565– 5–62300–Balance due him ante1892–19deduct 1565₶–5–6 leaves balce. now due 327–13–6 
            
            
              
              Pd. Prevost for books from Koenig 30₶–3.
            
            
              
              Pd. for books 3f12—recd. of Mr. Short wt. Trumbul hd. pd. of my money 21f12.
            
            
              
              5.
              
              Gave Patsy 60₶.
            
            
              
              6.
              
              Pd. Charpentier for a pr. of clamps 12₶.
            
            
            
              July
              10.
              
              Pd. postage from New York 98₶–16.
            
            
              protested
              Recd. from J. Bannister junr. his bill of exchange endorsed by John Dunbar on Alexr. Willock mercht. London in my favor for 50£ for 69£ currency of Virga. This is in part of my advances for J. Bannister.
            
            
              
              12.
              
              Recd. from M. Petrie 726₶. on a bill of Brailsford and Morris sent to me on account of the Agricultural society of S. Carolina to be employed in sending them olive trees.
            
            
              
              Pd. at Panthemont for my daurs. 750₶.
            
            
              
              Credit the U.S. my bills on Van Staphorsts paid by them, viz.
            
            
              
              to Turkheim 426 florins courant. See ante Apr. 18.
            
            
              
              to Peuchen ƒ143–14.
            
            
              
              which the Van Staphorsts now inform me they have paid.
            
            
              
              16.
              
              Repd. Mr. Paradise wt. he had paid for umbrella for me 36f.
            
            
              
              18.
              
              Pd. Charpentier 10₶. + 2₶. which was an overpaimt.
            
            
              
              21.
              
              Patsy 48₶.—Polly 2f8.
            
            
              
              25.
              
              Inclosed to Van Damme order on Van Staphorsts for 148 florins–11 sols courant for books.
            
            
              
              27.
              
              Pd. Upton on account 12₶.
            
            
              Aug.
              1.
              
              Analysis of Petit’s accounts
            
          
          
          
          
            
              
              June 29. July 5
              July 6—12
              13—19
              20—26
               
               
              Total
            
            
              
              553₶.–6 =
              160₶–18 =
              167–5 =
              209–7 =
              
              
              1090₶–16 =
            
            
              
              13₶–3 × 42
              7₶–13 × 21
              6–9 × 26
              11–13 × 18
              
              
              10₶–4 × 107
            
            
              
              
               ₶
              
              
              
              
              
            
            
              Cuisine
              369– 8
              110–11
              130–13
              156–12
              
              
               767– 4
            
            
              Office
              183–18
               50– 7
               36–12
               52–15
              
              
               323–12
            
            
              Pet. depences
               48–15
               38–18
               36–19
               52– 1
              
              
               176–13
            
            
              washing
               69– 7
              
              
              
              
              
               69– 7
            
            
              servants
               48– 6
               44– 8
              
              
              
              
               92–14
            
            
              clothes
               8– 7
               7–10
               25–13
              
              
              
               41–10
            
            
              furniture
               45– 5
              
               15–
              
              
              
               60– 5
            
            
              portage
               30–12
               26–13
              
               31–14
              
              
               88–19
            
            
              Genl. postage 
               10– 1
               13–11
               16– 8
               5–12
              
              
               45–12
            
            
              Total
              813–19
              291–18
              261– 5
              298–14
              
              
              1665–16
            
            
              Paris postge.
               11–10
               8–
               5–
               6–
              
              
               30–10
            
            
              Extras
              
               8
              
              
              
              
                8
            
          
          
            
              
                Balance due to Petit ante July 2.           327–13–6  Amount for June 29—July 261665–16 Extras  82001– 9–6 
            
            
              Aug.
              1.
              
              Drew on Willinks & Van Staphorst for 275ƒ &c. for Mr. Short which being for his salary need not be entered in my acct.
            
            
              
              Drew on do. for myself for ƒ2296–17–8 for my salary in favor Messrs. Grand & co.
            
            
              
                Recd. of Mr. Grand 5000₶. Viz.  pd. him for lre. of credit on London sent to Trumbul  2057– 3  pd. him protest of Bannister’s bill on Willock   9–12  pd. him for lre. of credit to Dijon for Clerici  192–  received of him cash 2741– 5  5000₶  
            
            
            
              Aug.
              2.
              
              Pd. Petit for servts.
            
            
              
                   viz.  Petit 72   Espagnol   60   Bonair 60   Boileau 50   Nomeni 50   James 24   Garcon 15   ₶ 331 Pd. do.  for  Cabaret for bookbinding 597–2} 783–8   for stationary to be charged to U.S.  186–6    viz. from 1787. May 24. to 1788 June 29.forSr. John Lamb for Cathalan 60–forforage for June 1361310–8 
            
            
              
                 ₶   Amount of what is due to Petit as on other side  2001–9–6   Pd. him this day 1201–9–6      Balance remaining due to him 800–0–0  
            
            
              
              Pd. also acct. forage for July 148₶–10.
            
            
              
              4.
              
              Gave Patsy 60₶.—gave in charity for injury by hail 72₶.
            
            
              
              7.
              
              Pd. for map of Paris 2₶–10.
            
            
              
              11.
              
              Lent Patsy 12₶.—gave do. to pay for clothes 92₶.
            
            
              
              Pd. for pamphlets 2₶.
            
            
              
              15.
              
              Pd. for a small violin 36₶.
            
            
              
              24.
              
              Pd. seeing Bagatelle 4₶–4.
            
            
            
              
              27.
              
              Pd. Gerna for books from Dublin 45₶.
            
            
              
              28.
              
              Pd. Charpentier in part 48₶.
            
            
              
              31.
              
              Lent Gaudenzio Clerici 78₶.
            
            
              
              Analysis of Petit’s accounts.
            
          
          
          
            
              
              July 27—Aug. 2
              Aug. 3—9
              Aug. 10—16
              Aug. 17—23
              Aug. 24—30
              Total
            
            
              
              231₶–6 =
              135₶–1 =
              159₶–7 =
              210–7 =
              236₶–3 =
              972₶–4 =
            
            
              
              8₶–11 × 27
              9₶ × 15
              11₶–8 × 14
              10₶ × 21
              10₶–5 × 23
              9₶–15 × 100
            
            
              Cuisine
              143–12
              104– 7
              118–14
              160– 2
              169– 9
               696– 4
            
            
              Office
               87–14
               30–14
               40–13
               50– 5
               66–14
               276–
            
            
              Breakft.
               35–12
              
              
              
               36– 2
              
            
            
              Pet. dep.
               25–15
               36–13
               44– 1
               31– 6
               85–18
              
            
            
              washing
               48–15
              
              
              
               45–12
              
            
            
              Servants
               50– 6
              
               15
              
               52– 6
              
            
            
              furniture
              
              
              
               15
               25– 0
              
            
            
              portage
              
               7–10
              
               95– 8–9
              
              
            
            
              Genl. postage
               13–10
               8– 7
               29– 6
               34– 2–
               22–18
               108– 3
            
            
              Total
              405– 4
              187–11
              247–14
              386– 3–9
              503–19
              1730–11–9
            
            
              Paris postage
               9–
               5–
               4–10
               9–
               5–10
               33
            
            
              Extras
              
              books 8₶
              books 3₶–12
              
              books 8₶Preserves 203₶–10
              
            
          
          
            
              
                 ₶   Balance due to Petit Aug. 2.  800   Amount of Analysis of July 27—Aug. 30.    1730–11–9   Extras  223– 2     Balance now due 2753–13–9  
            
            
              Sep.
              1.
              
              Drew bill on Willincks & Van Staphorsts in favor of Mr. Short for ƒ277–10 banco = 600₶. which being for his salary need not be entered in my acct.
            
            
              
              Drew on do. for ƒ2312–10 on account of my allowance & recd. of Mr. Grand for it 5000₶.
            
            
              
              Pd. Mr. Grand for de Saussure’s hygrometer 61₶–16.
            
            
            
              
                 ₶Pd. Petit for Genen the taylor on acct. 800for Prevost for books from Koenig 103–10for picture framer 60–for Panthemont 600for Patsy for manteaumaker 331for forage for August 156 for servts.  Petit 72     Espagnol   60  Bonair 60  Boileau 50  Nomeni 50  James 24  Garçon 15  331   2381–10  
            
            
              
                 ₶   Balance due Petit as on preceding page   2753–13–9   Cash now paid him 1500     Balance remaining due 1253–13–9  
            
            
              
              Charge to U.S. 9f6 pd. for portage of letters to Bordeaux by Mrs. Barclay.
            
            
              
              5.
              
              Pd. for a guitar 84₶.
            
            
              
              ✓
              Pd. postage of letters from N. York 39₶–10.
            
            
              
              10.
              
              Recd. of W. Short what Trumbull had paid for him & charged me 10₶–4.
            
            
              
              Pd. W. Short for Fulwar Skipwith for cheese 36₶.
            
            
              
              Gave in charity 6₶.
            
            
            
              
              11.
              
              Pd. for books 2₶.
            
            
              
              12.
              
              Charity 12s.
            
            
              
              19.
              
              Gave Patsy to pay for sundries 200₶.
            
            
              
              Pd. Boileau 100₶. & dismissed him.
            
            
              
              Took La Croix into service in his place.
            
            
              
              20.
              
              Recd. of P. Mazzei 48₶. lent ante 1787. Oct. 20.
            
            
              
              ✓
              Pd. for reprinting Dr. Franklin’s advice to emigrants 18f16. U.S.
            
            
              
              Gave in charity to a Turk 24₶.
            
            
              
              Gave Ct. Langeac order on Mr. Grand for 1000₶. in part for quarter’s rent ending July 16.
            
            
              Sep.
              27.
              
              Pd. Petit on acct. 48₶ ferrge. 12s.
            
            
              
              28.
              
              Expences to St. Germains, Marly, Louvechienne 12f10.
            
            
              
              29.
              
              Gloves 1₶–16.
            
            
              
              30.
              
              A Locket 40₶.
            
            
              Octob.
              1.
              
              Mr. Paradise has recd. of Grand’s correspondent at Lyons on my acct. 720₶.
            
            
              
              ✓
              Drew on Willincks & Van Staphorsts for ƒ1833–7 Banco and recd. of Grand for it 4000₶.
            
            
              
              Pd. at Panthemont 600₶.
            
            
              
              Gave Patsy 60₶.
            
            
              
              2.
              
              Pd. for books 4f4.
            
            
              
                Pd. Servants to wit  Petit 72   Espagnol  60   Bonair 60   La croix 20   Nomeni 50   James 24   Garçon 15   301   Pd. Petit on acct. 699   1000  
            
            
              
              3.
              
              Pd. Charpentier his acct. balance 79₶–10.
            
            
              
              Pd. tuning harpsichord 3₶.
            
            
              
              Analysis of Petit’s accounts.
            
          
          
          
            
              
              
              Aug. 31.—Sep. 6
              7—13
              14—20
              21—27
              Total
            
            
              
              
              123–7 =6–10 × 19
              136–8 =6–10 × 21 
              123–9 =8–4 × 15
              260–13 =10–17 × 24 
              643₶–17 =8₶–3 × 79
            
            
              
              Cuisine
               93– 0
               99–12
               81–10
              190– 7
              464– 9
            
            
              
              Office
               30– 7
               36–16
               41–19
               70– 6
              179– 8
            
            
              
              Pet. dep.
               19–16
               31–15
               13– 3
               25–12
               90– 6
            
            
              
              servants
               37–10
               7– 4
               1– 4
              
               45–18
            
            
              
              portage
               35– 4
               11–18
              
              
               47– 2
            
            
              ✓
              genl. post.
               20–12
               15– 6
               49–15
               25– 1
              110–14
            
            
              
              
              236– 9
              202–11
              187–11
              311– 6
              937–17
            
            
              ✓
              Paris post.
               7
               9
               7–10
               7
               30–10
            
            
              
              Extras
              
              
              books 8₶
              books 8₶
              }
              90
            
            
              
              
              
              
              hammercloth
              
            
            
              
              
              
              
               of chart. 60₶
              
            
            
              
              
              
              
              servante 14
              
            
          
          
            
              
              
              ✓
                 1027–17 Balance of Sep. 1. 1253–13–9   by cash Sep. 27.  48 2281–10–9   by do. Oct. 1 699  by do. this day Oct. 3  634–10–9 1381–10–9 Balance now remaining due to him 900– 0–0Repd. him portage of Consular papers to Havre 170– 1Pd. him forage acct. of last month 162–Pd. him Chapelain the Sellier’s acct.1036– 31368– 4  
            
            
              Oct.
              5.
              
              Recd. back of the Sellier 48₶.
            
            
              
              7.
              
              Pd. Dupré washing 58₶–2.
            
            
              
              10.
              
              Gave Ct. Langeac order on Mr. Grand for 2750₶ rent in full to the 16th. inst. & notified that the lease should finish Apr. 16. 1789.
            
            
              
              12.
              
              Pd. for 1½ doz. steel buttons 12₶.
            
            
              
              13.
              
              Pd. for 2 musick desks 7f4.
            
            
              
              14.
              
              Pd. for a glass jar 3f10.
            
            
            
              
              15.
              
              Pd. for glass jars, capsules &c. 21₶–9.
            
            
              
              Pd. for a rouleau of paper, 11. Engl. yards 21¼ I. wide 2₶–10.
            
            
              
              16.
              
              Pd. at Mont Calvaire in full to this day 48₶.
            
            
              
              17.
              
              Pd. Crepy for 150. sheets ruled paper @ 8s. 60₶.
            
            
              
              20.
              
              Pd. at Panthemont 300₶.
            
            
              
              23.
              
              Pd. at Sykes’s for a glass gobelet 2₶.
            
            
              
              24.
              
              Pd. for locks 4₶–14.
            
            
              
              25.
              
              Pd. Upton on acct. 24₶.
            
            
              
              29.
              
              Pd. for medicine 3₶.
            
            
              Nov.
              1.
              
              Analysis of Petit’s accounts
            
          
          
          
            
              
              
              Sep. 28—Oct. 4
              Oct. 5—11
              Oct. 12—18
              Oct. 19—25
              Sep. 28—Oct. 25
            
            
              
              
              98₶–6 =7₶ × 14
              96₶ =9₶–12 × 10
              158₶–7 =11₶–6 × 14
              144₶–4 =11–2 × 13
              496₶–17 =9₶–15 × 51
            
            
              
              
               ₶
               ₶
               ₶
              
               ₶
            
            
              
              Cuisine
               73– 5
               67–15
              134–18
              110–12
               386–10
            
            
              
              Office
               25–10
               28– 5
               23– 9
               33–12
               110–16
            
            
              
              Pet. dep.
               52– 2
               37–
               36– 9
               31–15
               157– 6
            
            
              
              breakft.
               23– 3
               6– 6
               13–10
               4– 5
               47– 4
            
            
              
              Washing
               48–10
              
              
              
               48–10
            
            
              
              servants
              101– 6
               72–12
              
              
               173–18
            
            
              
              wood
               30–10
              
               26–
              
               56–10
            
            
              ✓
              genl. post.
               22– 5
               11– 5
               21– 5
               7–15
               62–10
            
            
              
              
              376–11
              223– 3
              255–11
              187–19
              1043– 4
            
            
              ✓
              Paris post.
               6
               9
               9–10
               6–
               30–10
            
            
              
              Extras
              
              
              books 8₶
              
                8₶
            
            
              
              
              
              
              
              
              1051– 4
            
          
          
          
            
              Nov.
              3.
              
              Note of acct. with Mr. Grand. viz.
            
            
              
              
              ✓✓
              ₶ Paradise had placed on his hands for me (ante July 2.) 2400  ₶Grand pd. Langeac my order of Sep. 20.1000to Paradise by his correspondt. at Lyons. (ante Oct. 1.)  720to Langeac my order of Oct. 10. 2750 I owe him on these accounts then   balance 207044704470
            
            
              
              ✓
              Drew on Willinks & V. Staphorsts ƒ2312–10s banco in favor of Mr. Grand.
            
            
              
                     ₶  repd. him the balance ante 2070recd. in cash moreover2930    amounting to5000₶. in the whole for my bill. 
            
            
              
                ₶   Pd. Petit for servts. viz. Petit 72  Espagnol    60  Bonair 60  Lacroix 50  Nomeni 50  James 24  Garçon 15  Sally 12  343₶  
            
            
              
                Brought over    343₶   ₶ s   Balance of Oct. 3. due Petit 900–0  Amt. of last accounts as before 1051–4   ₶  Cash now paid him in part 1000–0  1000₶   Balance still remaining due 951–4  1951–4 1951–4 
            
            
              
              Pd. him for Sartorius for Limozin    254–17–9Pd.  him for Panthemont 600–for Patsy 192–2389–17–9Pd him also to correct an error in the article Cuisinebetween Oct. 5. & 11. which I had noted  20₶. too little 202409–17–9
            
            
              Nov.
              4.
              
              Pd. forage of last month 167₶.
            
            
              
              Pd. De bray (Pal. royal) acct. for books 32₶–3 + 54₶–2 = 86₶–5.
            
            
              
              6.
              
              Pd. tuning harpsichord 3₶.
            
            
              
              9.
              
              Pd. Corneillon for paper for drawing 128₶. viz. Copper plate 30₶. engraving do. 48₶. 200 sheets paper & strikg. 50.
            
            
              
              13.
              
              Pd. for a map 6₶. for books 8₶.
            
            
              
              15.
              
              Pd. washing 46₶–16s.
            
            
              
              19.
              
              Lent Thos. Lee Shippen 120₶.
            
            
              
              22.
              
              Paid for the ensuing year of Perrier’s water 50₶.
            
            
              
              26.
              
              Borrowed of Petit 84₶.
            
            
              
              ✓
              Pd. Clousier for printing Consular convention & Observns. on the whale fishery 183₶. to be charged to U.S.
            
            
              
              See below Novr. 29.
            
            
              
              27.
              
              Borrowed of Petit 240₶.—pd. for repeating watch 240₶.
            
            
              
              29.
              
              Pd. for books 1f10.
            
            
              
              26.
              
              Inclosed bill of exchange (Grand & co. on Burton &c.) to J. Trumbull for £121–11–3 sterl. balance of acct. due from me to him for my carriage &c. for which credit Grand 3018₶–2.
            
            
            
              Dec.
              1.
              
              Analysis of Petit’s accounts.
            
          
          
          
            
              
              
              Oct. 26.Nov. 1
              Nov. 2.—8
              9—15
              16—22
              23—29
               
              Oct. 26—Nov. 29
            
            
              
              
              21) 177₶(8₶–9
              15) 148₶–7(9₶–18
              8) 115₶–2(14₶–8
              21) 194₶–2(9₶–5
              31) 243₶–15(7₶–17
              
              86) 878₶(9–3
            
            
              
              
              ₶  
               
              ₶  
               
              ₶  
              
              ₶
               
              ₶
               
              
              ₶
              
            
            
              
              Cuisine
                126– 6
              
              124–18
              
              94–15
              
              135– 2
              
              183–15
              
              
              664–16
              
            
            
              
              Office
              50–14
              
              23– 9
              
              20– 7
              
              59– 0
              
              60– 0
              
              
              213–10
              
            
            
              
              Pet. dep.
              46–16
              
              21–17
              
              66–19
              
              78– 9
              
              61– 3
              
              
              275– 4
              
            
            
              
              washing
              36–15
              
              
              
              
              
              
              
              14– 0
              
              
              50–15
              
            
            
              
              servants
              54– 6
              
              15– 8
              
              
              
              
              
              42– 0
              
              
              111–14
              
            
            
              
              wood
              
              
              30–15
              
              26– 5
              
              32–15
              
              188–13
              
              
              278– 8
              
            
            
              
              furniture
              93– 9
              
              
              
              
              
              14– 8
              
              
              
              
              107–17
              
            
            
              
              portage
              
              
              
              
              45  
              
              
              
              
              
              
              45– 
              
            
            
              ✓
              genl. post.
              20– 1
              
              4– 4
              
              18– 8
              
              11–19
              
              8–11
              
              
              63– 3
              
            
            
              
              
              428– 7
              
              220–11
              
              256–14
              
              331–13
              
              558– 2
              
              
              1810– 7
              
            
            
              ✓
              Paris post.
              8– 0
              
              11–10
              
              10– 8
              
              9– 
              
              11– 0
              
              
              49–18
              
            
            
              
              Extras
              
              
              
              
              
              
              books 7–10
              
              
              
              
              7–10
              
            
            
              
              
              
              
              
              
              
              
              
              
              
              
              
               1817–17
              
            
          
          
            
              
              ✓
              Received of Mr. Grand 5000₶ for my draught of ƒ2317–14s banco on Willinks & V. Staphorsts.
            
            
              
              Repd. Mr. Grand the 3018₶–2s ante Nov. 26.
            
            
              
                Pd. Petit for  servants. viz.   ₶  Petit 72  Espagnol    60  Bonair 60  La croix 50  Nomeni 50  James 24  Garçon 15Dr.Cr.₶   Sally12 ₶343  balance of Nov. 1. 951– 4 borrowed Nov. 26. & 27. 324– Amount as before1817–17 Cash now paid him in part693–1693–1 balance remaining due2400–03093–13093– 1 forage for November167–0 Amount actually paid in cash1203–1 
            
            
              
              Gave Patsy 60₶.
            
            
              
              Pd. Molini for books 54₶.—gave in charity 6₶.
            
            
              Dec.
              3.
              
              Pd. for books 8₶.
            
            
              
              4.
              
              Pd. for cleaning watch 6₶.
            
            
              
              8.
              
              Pd. for tuning harpsichord 3₶.
            
            
              
              12.
              
              Pd. Spanish master (Polly’s) 42₶.
            
            
              
              13.
              
              Pd. Petit 12₶.
            
            
              
              14.
              
                Pd. Pissot for books 12₶. ₶    Pd. for gazettes of next year viz.  Gazette  de Leyde 36   Pd. for servts. 12₶. de France 15   Pd. Petit 120₶. Journal de Paris 30   Pd. Royez for books 43₶–4s. de Physique   24   Pd. Petit 6₶. 105  
            
            
              
              15.
              
            
            
              
              17.
              
            
            
              
              19.
              
            
            
              
              25.
              
            
            
              
              26.
              
            
            
              
              30.
              
              Pd. Petit 24₶.
            
            
              Dec.
              31.
              
              Analysis of Petit’s accounts
            
          
          
          
            
              
              
              Nov. 30.Dec. 6
              7—13
              14—20
              21—27
              
              Nov. 30—Dec. 27
            
            
              
              
              20) 193₶–9(9₶–13
              18) 145₶–15(8₶–2
              20) 210₶–6(10₶–10
              18) 215₶–3(11₶–19
              
              76) 764₶–13(10₶–1
            
            
              
              
              ₶
               
              ₶
               
              ₶
               
              ₶
                
               
              ₶
               
            
            
              
              Cuisine
              160–11
              
              103–18
              
              155–16
              
              153– 9
              
              
              573–14
              
            
            
              
              Office
              32–18
              
              41–17
              
              54–10
              
              61–14
              
              
              190–19
              
            
            
              
              Pet. dep.
              49–15
              
              30–11
              
              13– 5
              
              77– 8
              
              
              170–19
              
            
            
            
              
              breakft.
              5– 2
              
              5–15
              
              5–15
              
              5–15
              
              
              22– 7
              
            
            
              
              Washing
              42– 0
              
              
              
              
              
              
              
              
              42– 0
              
            
            
              
              servants
              48– 6
              
              15– 0
              
              
              
              37–15
              
              
              101– 1
              
            
            
              
              wood
              60– 0
              
              
              
              188– 9
              
              26– 5
              
              
              274–14
              
            
            
              
              furniture
              
              
              
              
              22– 0
              
              
              
              
              22   
              
            
            
              
              clothes
              
              
              
              
              
              
              39–10
              
              
              39–10
              
            
            
              ✓
              generl. post
              18–11
              
              8–19
              
              9–10
              
              9– 3
              
              
              46– 3
              
            
            
              
              
              417– 3
              
              206– 0
              
              449– 5
              
              410–19
              
              
              1483– 7
              
            
            
              ✓
              Paris post
              6– 0
              
              6– 0
              
              7–10
              
              8– 0
              
              
              27–10
              
            
            
              
              Extras
              
              
              
              
              
              
              Serrurier 49₶–2
              
              49– 2
              
            
            
              
              
              
              
              
              
              
              
              
              
              
              1532– 9
              
            
          
          
            
              ✓Dec.
              31.
              
              Recd. of Mr. Grand 6000₶. for my draught on Will. & V. Staph. for 2775 flor. banco.
            
            
              
              Paid for a chariot 960₶. for bringing it home 3₶.
            
          
        